DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 21, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on June 21, 2022.
Claims 7 and 12-20 are cancelled.
Claims 26-28 are added. 
Claims 1-6, 8-11, and 21-28 are pending.
Claims 1-6, 8-11, and 21-28 are examined.
This Office Action is given Paper No. 20220826 for references purposes only.

IDS
The Information Disclosure Statement filed on June 21, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8-11, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “read the contactless card through the webpage.” This phrase is vague and indefinite because it is unclear how a contactless card is read through a webpage. For purposes of applying the prior at only, Examiner will interpret as “submit information on the contactless card through the webpage.” Claim 27 is similarly rejected. 
Claim 26 recites “the card tap notification.” There is lack of antecedent basis for this term. Does this refer to “a card tap notification” or to “the read of the contactless card.” For purposes of applying the prior art only, Examiner will interpret as the latter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-11, 21, 23, and 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rule et al. (US 2020/0104891) in view of Haslam et al. (US 2019/0354665).

Claims 1, 27
Rule discloses:
a contactless card (contactless cards, see [0035, 0101]) comprising a card processor (microprocessor, see [0103]) and a card memory (memory, see [0103]), the card memory storing a cryptogram (MAC cryptogram, see [0045]) that contains an unique identifier (unique ID number, pUID, see [0125, 0136]) associated with a user account (primary account number, PAN, see [0125]);
a server (server, see [0051]), comprising a server processor (processor, see [0042]) and a server memory (memory, see [0042]);
wherein, after entry into a communication field (NFC, Bluetooth, Wi-Fi, see [0048]), the contactless card is configured to transmit (transmission, see [0051]) the cryptogram to the server (server, see [0051]);
wherein, upon receipt of the cryptogram, the server is configured to: 
validate the cryptogram (verify the MAC cryptogram, see [0051]), 
decrypt (decrypted, see [0138]) the cryptogram and extract the unique identifier (UID, see [0138]), 
query, using the unique identifier, a database (database, see [0218]) for an identity of the user account (account, see [0218]).
Rule does not disclose:
The database… account;
Receive… account;
Generate… account;
Transmit… signature.
Haslam teaches:
the database (verification service, see [0052]) containing one or more documents (driver’s license, see [0052]) associated with the user account;
receive, from the database, the one or more documents (driver’s license, see [0052]) to verify (verification, see [0052]) the identity of the user account;
receive universal resource locator (URL) (URLs, see [0057, 0084, 0105]), 
open the URL to display a webpage (particular website, connects to trusted verification service, see [0084, 0105]), 
read the contactless card through the webpage (provides CVC and identification information, see [0084]),
generate a digital signature (digitally signed identifier, see [0084, 0105]) based on the identity of the user account and the web page read, and 
transmit a verification notification (confirmation of authenticity/validity, see [0104-0105]) including the identity of the user account and the digital signature.  
Rule discloses a contactless card that stores an identifier; a server that validates and decrypts a cryptogram; and the server querying a database. Rule does not disclose a database containing documents, receiving the documents, receiving a URL, opening the URL, reading the card through the webpage, generating a signature, and transmitting a verification notification, but Haslam does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system for establishing identity for order pick up of Rule with the database containing documents, receiving the documents, receiving/opening a URL, reading the card through the webpage, generating a signature, and transmitting a verification notification of Haslam because 1) a need exists for data security, authentication, and verification for contactless cards that may be used to authenticate a user identity and allow a user to pick up items from a secure storage (see Rule [0006]); and 2) a need exists for creating a virtual credential containing information from physical documents (see Haslam [0006]). Having a database containing documents, receiving the documents, receiving/opening a URL, reading the card through the webpage, generating a signature, and transmitting a verification notification allows for an electronic credential based on physical documents. 

Claim 2
Furthermore, Rule discloses:
one or more intermediary devices (client device, see [0039, 0051]) comprise a communication interface (interface, see [0222, 0228]) configured to generate the communication field (communication field, see [0228]).  

Claim 3
Furthermore, Rule discloses:
the memory further contains a counter value (counter value, see [0058]) and a plurality of keys (keys, see [0057, 0145-0147]), and 
the processor of the contactless card is configured to generate the cryptogram using the counter value (counter value, see [0058, 0141]), the plurality of keys (generate keys, see [0057, 0063]), and the unique identifier (unique ID number, pUID, see [0125]).

Claim 4
Furthermore, Rule discloses:
the processor of the contactless card is configured to update the counter value (update or increment counter value, see [0045]).  

Claim 5
Furthermore, Rule discloses:
the verification notification is transmitted to a user device storing information on a delivery package (package ready for pick up, see [0212]), and 
the server is further configured to receive the information on the delivery package (temporary passcode, see [0209]) as an authentication factor to verify the identity of the user account.  

Claim 6
Furthermore, Haslam teaches:
the one or more documents comprising a copy of a driver license (driver’s license, see [0052]).

Claim 9
Furthermore, Rule discloses:
the contactless card includes a host card emulation device (e.g. emulates a tag, see [0116]) emulating the contactless card.

Claim 10
Furthermore, Haslam teaches:
the server is configured to: retrieve a profile picture (photo of the license holder, see [0103]) of the user account from the database, and 
transmit the profile picture to verify the identity of the user account (compare the license, see [0103-0104]).

Claim 11
Furthermore, Haslam teaches:
the server is further configured to: retrieve a document (driver’s license, see [0052]) of the user account from the database, and 
transmit the document to verify the identity of the user account (compare the license, see [0103-0104]).

Claim 21
Furthermore, Haslam teaches:
the card memory further stores the profile picture (photograph, see [0032]), and the contactless card is configured to transmit (information transferred, see [0040]), after entry into the communication field (close proximity, see [0039-0040]), the profile picture to the database.

Claim 23
Furthermore, Haslam teaches:
the digital signature comprises the signature of a user not associated with the user account (user identity is indirectly tied to the license holder, see [0043]), and the server is further configured to transmit an indirect signature notification (need a release, see [0043]) to a user associated with the user account.  

Claim 26
Furthermore, Rule discloses:
receive, from the read of the contactless card based on the card tap notification, a second cryptogram (one or more cryptograms, see [0139]),
validate the second cryptogram (validate the cryptogram, see [0143]), and 
determine, based on the validation of the first cryptogram and the validation of the second cryptogram, that the first cryptogram and the second cryptogram were generated by the contactless card (determine the value has not been tampered, include the version, see [0141]).

Claim 28
Furthermore, Rule discloses:
receiving, by the server, a card tap notification (tap, see [0120]); 
prompting, to read the contactless card (read a counter value of card, see [0120]), by the server, based on the card tap notification; 
receiving, by the server, a tap-completed notification (counter value within acceptance range, see [0120]).
Furthermore, Haslam teaches:
generating, by the server, the digital signature (digitally signed identifier, see [0084, 0105]) based on the identity of the user account (license holder, see [0084]), the web page read (URL, see [0084, 0105]), and the tap-completed notification (touched the image, see [0105]).

Claims 8, 22, and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rule et al. (US 2020/0104891), in view of Haslam et al. (US 2019/0354665), and further in view of Li et al. (US 2018/0285653). 

Claim 8
Rule in view of Haslam discloses the limitations above. Furthermore, Haslam teaches:
the server is configured to transmit the verification notification (confirmation of authenticity/validity, see [0104-0105]) to a user device (device, see [0104]).
Rule in view of Haslam does not disclose:
The digital… device.
Li teaches:
the digital signature is displayed on a display of the user device (signature, see [0060]), the digital signature being used to sign a package receipt document (package delivery, see [0060]) displayed on the display of the user device.  
Rule in view of Haslam discloses a contactless card that stores an identifier; a server that validates and decrypts a cryptogram; the server querying a database; receiving documents from the database; generating a signature; and transmitting a verification notification. Rule in view of Haslam does not disclose the digital signature is on display of a device for signing a package receipt, but Li does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system for establishing identity for order pick up of Rule, in view of Haslam, with the displayed signature of Li because a need exists for supervising and monitoring the delivery of a package to a designated location within an indoor environment (see Li [0020]). Displaying a signature on a device confirms receipt of the package. 

Claim 22
Rule in view of Haslam discloses the limitations above. Furthermore, Haslam teaches:
the communication field (e.g. WiFi, Bluetooth, see [0040]) is generated by a card reader (e.g. from proximity connection, see [0040]), 
the card memory further stores a profile picture (photograph, see [0032]) associated with the user account, 
the contactless card is configured to transmit (information transferred, see [0040]), after entry into the communication field (close proximity, see [0039-0040]), the profile picture to the card reader. 4Application No.: 17/160,049Attorney Docket No.: 067519.0002626
Rule in view of Haslam does not disclose:
The contactless… reader.
Li teaches:
the contactless card is configured to receive a picture of an employee (picture of individual, employee, see [0072]) associated with the card reader.
Rule in view of Haslam discloses a contactless card that stores an identifier; a server that validates and decrypts a cryptogram; the server querying a database; receiving documents from the database; generating a signature; and transmitting a verification notification. Rule in view of Haslam does not disclose receiving an employee picture, but Li does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system for establishing identity for order pick up of Rule, in view of Haslam, with the employee picture of Li because a need exists for supervising and monitoring the delivery of a package to a designated location within an indoor environment (see Li [0020]). Receiving an employee picture assists in determining delivery of the package.

Claim 24
Rule in view of Haslam discloses the limitations above. Furthermore, Haslam teaches:
the server is further configured to: store (stored, see [0039, 0047]) the cryptogram (cryptogram, see [0047]) and a time of receipt (time stamp, see [0048]) associated with the cryptogram in the database.
Rule in view of Haslam does not disclose:
Establish… package. 
Li teaches:
establish, based on the stored cryptogram and time of receipt, a delivery date associated with a package (package delivered, see [0070]).
Rule in view of Haslam discloses a contactless card that stores an identifier; a server that validates and decrypts a cryptogram; the server querying a database; receiving documents from the database; generating a signature; and transmitting a verification notification. Rule in view of Haslam does not disclose establishing a delivery date, but Li does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system for establishing identity for order pick up of Rule, in view of Haslam, with establishing a delivery date of Li because a need exists for supervising and monitoring the delivery of a package to a designated location within an indoor environment (see Li [0020]). Establishing a delivery date assists in determining delivery of the package.

Claim 25
Furthermore, Li teaches:
the server is further configured to apply a return policy to the package based on the delivery date (see video camera if dispute between occupant and shipment company, see [0029]).

Response to Arguments 
Applicant argues that the prior art does not teach the amendments. 
Please see new rejection.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Safak et al. (US 2019/0156335) discloses bin-conserving tokenization techniques. 
Tanner et al. (US 2013/0212025) discloses a mechanism to allow the use of disposable cards on a system designed to accept cards conforming to the standards of the global payments industry. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.